 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the
______ day of July 2008, between Victor F. Gerber ("Executive") and FNDS3000
Corp., a Delaware corporation (the "Company").
 
WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements hereafter
set forth, and upon the terms and conditions contained in this Agreement,
Executive and the Company hereby agree as follows:
 
1. Certain Definitions.
 
"Business of the Company" shall at any time mean any line of business then
engaged in, or planned to be engaged in by the Company or any of its affiliates
and subsidiaries.
 
"Common Stock" shall mean the common stock of the Company.
 
"Competing Enterprise" shall at any time mean any person, firm, corporation or
other individual or entity that is engaged, directly or indirectly, wholly or in
part, in any line of business then engaged in, or then planned to be engaged in,
by the Company or any of its affiliates and subsidiaries.
 
"Corporate Transaction" shall mean (A) any merger or consolidation of the
Company with another entity, whether or not the Company is the continuing or
surviving entity, in which forty percent (40%) or more of the Company's voting
capital stock is transferred to holders different from persons or their
affiliates who held the stock immediately prior to such transaction or (B) any
sale of all or substantially all of the Company's assets to another entity or
person of which forty percent (40%) or more of the capital stock is held by
holders different from persons or their affiliates who hold voting capital stock
of the Company.
 
All other capitalized terms used herein are defined in other provisions of this
Agreement.
 
2. Duties.
 
2.1 Capacity. (a) Executive shall serve as Executive Vice President Americas of
the Company reporting to the CEO and shall perform such customary, appropriate
and reasonable executive duties as are usually performed by an Executive Vice
President including but not limited to the promotion and expansion of existing
products and customers within the Americas or as may be delegated to him from
time to time by the Chief Executive Officer. Executive shall principally perform
his duties hereunder at the executive offices of the Company in Jacksonville,
Florida. The Company and Executive recognize that Executive currently resides in
Georgia but intends to move to Florida, and that Company will work with the
Executive regarding a reasonable time frame in which the Executive will relocate
to the Jacksonville area as well as moving costs. Executive shall serve in the
same employee position set forth in this Section 2.1 to the extent set forth in
this Section 2.1 of any successor entity or holding company resulting from a
reorganization of the Company other than a Corporate Transaction. In the event
that the Employee joins the Board of Directors of the Company then such
obligation does not apply to Executive’s status as a Director of the Company.

 
 

--------------------------------------------------------------------------------

 
Vic Gerber Employment Agreement

3. Cash Compensation and Benefits.
 
3.1 Salary. Executive shall be paid an annual base salary of One Hundred Fifty
Thousand Dollars ($150,000.00) ("Base Compensation"), payable in accordance with
the Company's general payroll practices commencing July 1, 2008 (the "Effective
Date”). Such base salary shall be subject to increase from time to time in the
sole discretion of the CEO..
 
3.2 Annual Bonus. Commencing with the Company's 2008 fiscal year and for each
fiscal year of the Company thereafter during the Term, the Executive shall be
eligible to receive, in addition to his Base Compensation, an annual bonus, to
be determined and awarded in the sole discretion of the CEO with agreement by
the Compensation Committee of the Board of Directors, payable within sixty (60)
days of the end of each such fiscal year (the "Annual Bonus"). A bonus of $1,668
per month in net pay shall be advanced based on estimated performance through
March 31, 2009.
 
3.3  Benefits. In addition to the Base Compensation and any Annual Bonus,
Executive shall further be entitled to participate in any employee benefits
programs offered generally from time to time to senior management employees of
the Company to the extent Executive qualifies for participation under such
programs. In any event the Company shall pay for, at no cost to Executive a
health and dental plan.
 
3.4 Business Expenses. The Company shall pay the reasonable and necessary
business expenses incurred by Executive in performing his duties hereunder in
accordance with such policies regarding employee expenses generally as the
Company may have in effect from time to time.

 
PAGE 2 OF 8

--------------------------------------------------------------------------------

 
Vic Gerber Employment Agreement

3.5 Vacation and Holidays. Executive shall be entitled to fully paid vacation
time of three (3) weeks per calendar year. In addition, Executive shall be
entitled to all holidays provided under the Company's regular holiday schedule.
 
3.6 Severance Compensation.
 
(a) If Executive's employment with the Company is terminated by the Company
without Cause at any time prior to July 1, 2011, Executive shall receive from
the Company severance pay in an amount equal to the greater of his then-current
Base Compensation in effect at the time of such termination through either June
30, 2011 or eighteen (18) months from the date of notice, whichever is greater,
in a lump sum payable no later than the termination date and (ii) all unpaid
benefits such as accrued vacation, and (iii) all outstanding expenses, and (iv)
any declared but unpaid Annual Bonus. If Executive's employment with the Company
is terminated by the Company by virtue of the expiration of this Agreement on
June 30, 2011, Executive shall be entitled to continue to receive from the
Company severance pay in an amount equal to the greater of his then-current Base
Compensation in effect at the time of such termination through June 30, 2011 in
accordance with the Company's general payroll practices; and (ii) any declared
but unpaid Annual Bonus. In the event of a Corporate Transaction, the amount of
severance pay will be equal to his then current Base Compensation for twenty
four (24) months plus any annual bonus due plus all PTO time in a lump sum
payable no later than the closing date of the Corporate Transaction.
Additionally, the Company will continue to pay the premiums for Executive’s
health benefits and life insurance for twenty four months.
 
(b) During any period in which Executive is receiving severance compensation
pursuant to subsection (a) of this Section 3.6, the Company shall use reasonable
efforts to obtain reasonably and to pay for comparable medical, life and
disability insurance and other benefits on the same terms and conditions and to
the same extent as theretofore provided by the Company to Executive prior to the
effective date of the termination of his employment.
 
3.7 Compensation Upon a Corporate Transaction. If Executive is terminated
without Cause within a twelve (12) month period following the consummation of a
Corporate Transaction (i) Executive's right to receive any earned but unpaid
Annual Bonus shall immediately vest, but not less than a pro rata amount of the
immediately preceding year's Annual Bonus if no Annual Bonus shall have been
earned for the then current year, (ii) the Company or its successor in interest
shall use reasonable efforts to obtain reasonably comparable medical, life and
disability insurance and other benefits on the same terms and conditions and to
the same extent as immediately theretofore provided by the Company to Executive
prior to the consummation of the Corporate Transaction for a period of two (2)
years following such termination and (iii) all severance compensation provided
for in Section 3.6 will be due and payable at time of termination.

 
PAGE 3 OF 8

--------------------------------------------------------------------------------

 
Vic Gerber Employment Agreement

4. Stock Options. 
 
4.1 Stock Option Grants. From time to time the Company may grant to Executive
incentive based stock options which will be priced at the price of its stock
closing price on the day the options are granted. Any future stock option grants
will be determined by the Compensation Committee.
 
5. Restrictive Covenants and Confidentiality.
 
In consideration of the provisions of this Paragraph 5 and the actual and/or
potential payments and benefits referred to in Paragraphs 3 and 4 hereof, and in
consideration of the agreement by the Company to purchase the assets of *, which
Executive acknowledges are legally sufficient to support enforceability by the
Company of the Restrictive Covenants described in this Paragraph 5 against
Executive, Executive agrees as follows:
 
5.1 Non-Solicitation. The Executive agrees that during the Term and for a period
of one (1) year thereafter and in any event during any period in which he is
receiving severance compensation pursuant to Section 3.6, he shall not solicit,
entice, encourage or induce any person, other than persons known prior to
Executive’s employment, who at any time within one (1) year prior to the
Executive's termination of employment shall have been an employee of the Company
or any of its subsidiaries, to become employed by or associated with any person,
firm or corporation other than the Company, and the Executive shall not approach
any such employee for such purpose or authorize or knowingly approve the taking
of such actions by any other person, firm or corporation or assist any such
person, firm or corporation in taking such action.
 
5.2 Non-Compete. The Executive agrees that during the Term and for a period of
one (1) year thereafter and in any event during any period in which he is
receiving severance compensation pursuant to Section 3.6, the Executive shall
not, directly or indirectly, engage or participate or make any financial
investments in, or become employed by, or act as an agent or principal of, or
render advisory or other services to or for, any Competing Enterprise. Nothing
herein contained, however, shall restrict the Executive from overseeing personal
and family investments, including, without limitation, any investments in not
more than three percent (3%) of the voting securities in any Competing
Enterprise whose stock is listed on a national securities exchange or is
actively traded on the NASDAQ so long as in connection with such investments the
Executive does not render services, directly or indirectly, to a Competing
Enterprise.
 
5.3 Confidentiality. Executive shall not, directly or indirectly, publish,
disclose or use, or authorize anyone else to publish, disclose or use, any
secret or confidential matter, or proprietary or other information not otherwise
available in the public domain relating to any aspect of the operations,
activities, or obligations of the Company, including, without limitation, any
confidential material or information relating to the Company's business,
customers, suppliers, arrangements with Practitioners, trade or industrial
practices, trade secrets, technology, know-how or intellectual property. All
records, files, data, documents and the like relating to suppliers, customers,
costs, prices, systems, methods, personnel, equipment and other materials
relating to the Company shall be and remain the sole property of the Company.
Upon termination of Executive's employment with the Company, Executive shall not
remove from the Company's premises or retain any of the materials described in
this Section 5.3 without the prior written consent of the Company, and all such
materials in Executive's possession shall be delivered promptly to the Company.

 
PAGE 4 OF 8

--------------------------------------------------------------------------------

 
Vic Gerber Employment Agreement

5.4 Survival and Company Definition. This Section 5 shall survive the
termination of the Executive's employment with the Company, irrespective of the
reason therefore. For purposes of this Section 5, the term "Company" shall
include all affiliates and subsidiaries.
 
5.5 Remedies. The Executive acknowledges that the services to be rendered by the
Executive are of a special, unique and extraordinary character and, in
connection with such services, the Executive will have access to confidential
information vital to the Company's business. By reason of this access, the
Executive consents and agrees that if the Executive violates any of the
provisions of this Section 5, the Company shall be entitled, without the need to
show actual damages, to an injunction and a temporary restraining order from any
court of competent jurisdiction restraining the Executive from committing or
continuing any such violation of this Agreement. The Executive acknowledges that
damages at law would not be an adequate remedy for violation of this Section 5,
and the Executive therefore agrees that the provisions of this Agreement may be
specifically enforced against the Executive in any court of competent
jurisdiction. The rights, powers and remedies of the Company under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which the Company may have under any other agreement or by law.
 
6. Term and Termination.
 
6.1 Term. The term of this Agreement shall be for three (3) years. With respect
to the Executive’s employment period (the “Employment Period”), the term of this
Agreement shall terminate June 30, 2011. After such Employment Period, the Board
of Directors in its sole discretion may extend the term with Executive’s
consent. The initial term and any term established after July 1, 2008, is each
referred to as a "Term," and, for purposes of Section 3.6, severance payments
through the end of the Term means through the end of the applicable Term in
which Executive is terminated.
 
6.2 Death. This Agreement shall terminate automatically upon Executive's death
and upon complete payment to Executive’s estate of all accrued and unpaid Base
Compensation including amounts due as earned but unpaid Annual Bonus and any
unpaid travel expenses and PTO due. The Company agrees to pay all premiums for
an additional two years the health and dental insurance policy outlined in
paragraph 3.3 .
 
6.3 Disability. In the event that Executive, because of accident, disability or
physical or mental illness, is incapable of performing his usual duties
hereunder, the Company shall have the right to terminate Executive’s employment.
For purposes of this Section 7.3, Executive shall be deemed to have become
incapable of performing his usual duties hereunder if the Board shall determine
that Executive is, by reason of any medically-determinable physical or mental
impairment expected to result in death or to be of continuous duration of not
less than six (6) consecutive months or more, unable to perform his usual duties
for the Company. If Executive's employment hereunder is terminated pursuant to
this Section 6.3, the Company shall pay to Executive, one years of his then
current Base Compensation as his sole and exclusive right and remedy under this
Agreement (i) all accrued and unpaid Base Compensation through the date of
termination pursuant to this Section 6.3, (ii) any earned but unpaid Annual
Bonus and (iii) continuation of Company benefits for twelve (12) months to
Executive’s family at no cost to Executive or his family.

 
PAGE 5 OF 8

--------------------------------------------------------------------------------

 
Vic Gerber Employment Agreement

6.4 Cause and Voluntary Termination. The Company shall have the right to
terminate this Agreement and Executive's employment hereunder for Cause. “Cause"
shall mean any of the following occurrences: (1) Executive's conviction of (A) a
felony or (B) another serious crime involving material harm to the standing or
reputation of the Company; (2) Executive's gross negligence or willful
misconduct in the performance of his duties for the Company which causes or may
cause material harm to the Company; (3) conduct by the Executive which brings
the Company into public disgrace or disrepute, including, without limitation,
dishonesty and fraud; or (4) a material breach by Executive of any of the terms
or conditions of this Agreement or any other agreement between the Company and
the Executive, which, if curable, is not cured to the Company's reasonable
satisfaction within thirty (30) days of written notice thereof. The Executive
shall have the right to voluntarily terminate this Agreement at any time upon
fifteen (15) days prior written notice. If Executive voluntarily terminates his
employment hereunder or the Company terminates Executive's employment for Cause,
the Executive's sole and exclusive right and remedy hereunder shall be the right
to receive his Base Compensation through the date of such termination only and
the Company shall have no responsibility for the payment of any other
compensation or benefits to the Employee for any time period subsequent to such
termination, including, without limitation, any Annual Bonus or other employee
benefits. Nothing herein shall affect the Company's obligation to provide
benefits as required by COBRA or any other applicable federal or state law.
 
6.5 Termination Without Cause. The Company may terminate Executive's employment
with the Company pursuant to this Agreement without cause by giving written
notice to Executive at least sixty (60) days prior to the effective date of such
termination, subject to the provisions of Section 3.6.
 
7. Miscellaneous.
 
7.1 Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their heirs, executors, legal representatives,
successors and assigns. Neither party shall have the right to assign its
obligations, or all or any portion of their rights or interests under this
Agreement without the prior written consent of the other party hereto, and any
attempt to do so will be null and void; provided, that the Company shall have
the right to assign this Agreement in connection with any Corporate Transaction.

 
PAGE 6 OF 8

--------------------------------------------------------------------------------

 
Vic Gerber Employment Agreement

7.2 Notices. Any notice, request, demand or other communication required or
permitted by this Agreement shall be in writing and shall be deemed to have been
properly given upon the earlier of receipt or five (5) days after being sent by
certified or registered mail with postage prepaid, return receipt requested,
addressed to the parties as follows:
 
If to Executive:
Victor Gerber

 
3231 Cardinal Lake Drive

 
Duluth, GA 30096

If to Company:
FNDS3000Corp.

 
818 A1A, Suite 207

 
Ponte Vedra Beach, FL 32082

 
Attention: Board of Directors





Only giving written notice of such change in the manner provided herein for
giving notices may change the addresses for purposes of this Section 7.2.
 
7.3 Withholding. Executive hereby agrees to make appropriate arrangements with
the Company for the satisfaction of all Federal, State or local income tax
withholding requirements and Federal social security employee tax requirements
applicable to this Agreement.
 
7.4 Governing Law, Venue and Attorney Fees. This Agreement is made and entered
into and is to be governed by the laws of the State of Florida applicable to
agreements made within such State, without regard to the conflicts of law
principles of such State. The Venue for all purposes in connection with this
Agreement shall be the County of St. John, State of Florida. In the event any
party hereto reasonably retains counsel for the purpose of enforcing or
preventing the breach of this Agreement or any provision hereof, including, but
not limited to, instituting any action or proceeding to enforce any provision
hereof, for damages by reason of any alleged breach of any provision hereof, for
a declaration of such party’s rights or obligations hereunder, for an action
seeking injunctive relief to enforce any provision herein, or for any other
judicial remedy, then the prevailing party shall be entitled, in addition to
such other relief as may be granted, to be reimbursed by the non-prevailing
party for all costs and expenses incurred thereby, including reasonable
attorney’s fees.
 
7.5 Waiver. The failure of either party at any time to require performance by
the other party of any provision hereof shall not affect in any way the full
right to require such performance at any time thereafter, nor shall a waiver by
either party of a breach of any provision hereof be taken or held to be a
continuing waiver of such provision, or waiver of any other breach under any
other provision of this Agreement.

7.6 Captions. The captions of the sections referenced herein are inserted as a
matter of convenience only and in no way define, limit, or describe the scope of
this Agreement or any provisions hereof.
 
7.7 Entire Agreement. This Agreement and any Exhibits hereto set forth the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersede all prior contracts, agreements,
arrangements, communications, discussions, representations and warranties,
whether oral or written, between the parties with respect to such subject
matter. This Agreement may be amended only by a written instrument signed by
both parties hereto making specific reference to this Agreement and expressing
the plan or intention to modify it.
 
 
PAGE 7 OF 8

--------------------------------------------------------------------------------

 
Vic Gerber Employment Agreement
 
7.8 Severability. If any provision of this Agreement shall be adjudicated to be
invalid, ineffective or unenforceable, the remaining provisions of this
Agreement shall not be affected thereby. The invalid, ineffective and
unenforceable provision shall, without further action by the parties, be
automatically amended to effect the original purpose and intent of the invalid,
ineffective or unenforceable provision; provided, that such amendment shall
apply only with respect to the operation of such provision in the particular
jurisdiction with respect to which such adjudication is made.
 
7.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together will
constitute one and the same Agreement.
 
7.10 No Conflict. Executive covenants and represents that he is not a party to
any agreement or understanding which impairs or prohibits his ability to enter
into and perform services under this Agreement.


 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
FNDS3000 CORP.
             
By:    _______________________________
 
          Name: Michael Dodak
 
          CEO
         
EXECUTIVE
         
By:    _______________________________
 
          Name:
 
          Victor Gerber



 
PAGE 8 OF 8

--------------------------------------------------------------------------------

 
 